UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YISSEL MUNOZ,

                          Plaintiff,
                                                                  ORDER
            - against -
                                                             19 Civ. 7505 (PGG)
AP HOUSEKEEPING INC., DAP
SERVICES CORP., and VIP LABOR
SOLUTION, INC. dba LABOR
SOLUTION,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The initial pretrial conference scheduled for April 9, 2020 is adjourned until June

4, 2020 at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.


Dated: New York, New York
       March 27, 2020
